DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 January 2021 has been entered.
By the above submission, Claims 1, 6, 8, 12, 13, 15, 17, and 19 have been amended.  Claims 4, 11, and 18 have been canceled.  No new claims have been added.  Claims 1-3, 5-10, 12-17, 19, and 20 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 25 January 2021 have been fully considered but they are not persuasive.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 112(a) for failure to comply with the enablement requirement, Applicant asserts that only a subset of the Wands undue experimentation factors were considered (pages 11-12 of the present response).  However, although only a subset of the factors was explicitly discussed in 
Although Applicant argues that homomorphic fingerprinting is known based on the Andoni reference cited (pages 13-14 of the present response), this reference makes no mention of Bloom filters and does not link homomorphic fingerprinting with Bloom filters.  Although Applicant asserts that Bloom filters are described in the Broder reference and a Wikipedia page and that one of skill could have downloaded software code to implement a Bloom filter (pages 14-15 of the present response), there is nothing in these references discussing homomorphic fingerprinting or changing filters between being over compressed or uncompressed data, and again, there is no link between homomorphic fingerprinting and Bloom filters described.  Merely citing references without explaining what particular portions provide the evidence supporting Applicant’s 
Regarding Applicant’s assertion that there is a contradiction between the statements in the prior Office action regarding the lack of enablement and regarding what is taught in the prior art such as Griffith (page 16 of the present response), the Examiner withdraws the assertions at issue regarding what is taught by Griffith.
Therefore, for the reasons detailed above, the Examiner maintains the rejections as set forth below.



Specification

The objections to the abstract and disclosure for informalities are withdrawn in light of the amendments to the abstract and specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  Independent Claims 1, 8, and 15 have been amended to recite “the Bloom filter determines an amount of entropy difference between a first .

Claim Rejections - 35 USC § 112

The rejection of Claims 1-20 under 35 U.S.C. 112(b) as indefinite is withdrawn (or moot) in light of the amendments to (or cancellation of) the claims.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Independent Claims 1, 8, and 15 have been amended to recite “the Bloom filter determines an amount of entropy difference between a first portion of an ordered compressed first file and an uncompressed first portion of the first file”.  Although the specification discloses an amount of entropy difference between a compressed and uncompressed file, the specification does not describe determining an entropy difference between portions of files.  Further, the specification does not disclose that the Bloom filter actually determines this amount of entropy difference.  Therefore, there is not clear written description in the specification for the claimed subject matter.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Independent 
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.



Allowable Subject Matter

Claims 1-3, 5-10, 12-17, 19, and 20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Each of independent Claims 1, 8, and 15 recites that a Bloom filter determines an amount of entropy difference between a first portion of a compressed first file and an uncompressed portion of the first file.  Each of independent Claims 8 and 15 further recite changing a Bloom filter to apply to compressed data using homomorphic fingerprinting.  Although the cited art generally discloses applying Bloom filters to .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Griffith, US Patent 10824637, discloses a system that determines match between compressed data using filters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870.  The examiner can normally be reached on weekdays 9:30-6:00.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Zachary A. Davis/Primary Examiner, Art Unit 2492